ORDER
We held in Pischke v. Litscher, 178 F.3d 497, 500-01 (7th Cir.1999), that Wisconsin’s transfer of prisoners to private, out-of-state prisons pursuant to Wis. Stat. Ann § 301.21(2m) does not violate the Constitution. Arguments to the contrary are frivolous. We coupled that holding with a warning that prisoners who persist in challenging § 301.21(2m) risk acquiring one or more of the three “strikes” allotted them by the Prison Litigation Reform Act, see 28 U.S.C. § 1915(g). Id. at 501.
Wisconsin prisoners Thomas Healy and Freeman Willis did not heed our warning. Instead, they challenged Wisconsin’s transfer statute in a civil rights suit, 42 U.S.C. § 1983, purportedly filed on behalf of all Wisconsin prisoners threatened with out-of-state transfers-although as nonlawyers Healy and Willis may not represent anyone but themselves, see 28 U.S.C. § 1658; Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830-31 (7th Cir.1986) (per curiam). Healy also raised his constitutional challenges to § 301.21(2m) in a separately filed habeas corpus petition under 28 U.S.C. § 2254. The district court denied relief in both cases, and issued Healy and Willis one strike apiece. This consolidated appeal results in additional strikes, for the theories Healy and Willis advance do not cause us to doubt our ruling in Pischke. Their Thirteenth Amendment argument was expressly rejected in that case, as was the argument that they have a legally protected interest in the “identity of their keeper” or in remaining in one state rather than another during their incarceration. See Pischke, 178 F.3d at 500. See also Olim v. Wakinekona, 461 U.S. 238, 247-48, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983). Furthermore, inmates do not have a protected liberty interest in a particular security classification, see Sandin v. Conner, 515 U.S. 472, 486, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995), so their claim that the Fourteenth Amendment’s Due Process Clause requires a hearing before they can be moved from a Wisconsin prison to an allegedly more restrictive private prison is without merit.
*569The district court’s judgment in each appeal is Affirmed. Healy and Willis have each acquired two strikes in this litigation. Additionally, inmate Terence Thomas’s motion to join as plaintiff in these appeals is Denied.